Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 15 December 2021.
ALLOWABLE SUBJECT MATTER
Claim 6,8-9,16,18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7, 10-15,17,20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Sato (US PG PUB No. 2020/0264807)
As per claim [1, 11], a memory system comprising:
A nonvolatile memory including blocks (see FIG 1: 112): and
a controller circuit configured to control the nonvolatile memory (see FIG 1: 101),
wherein the controller circuit is configured to:
acquire a first write amount of first data that is actually written into the nonvolatile memory in a first period (see FIG 6: S601);
calculate a second write amount of second data that is estimated to be written into the nonvolatile memory in the first period with respect to the first data (see FIG 6: S603), and
change, when the first write amount is larger than the second write amount by a first threshold value or more, one or more parameters used for writing of data to the nonvolatile memory (see FIG 7: S701 and [0085]: “writing additional data will disable 
the data guarantee in the eMMC 112.”) 
[The inequality in FIG 7: S701 maybe expressed as the difference as recited in the limitation, where Dtotal may be expressed as Dotal+DSize2 from FIG 6: 602. In which case the No branch would be taken. Further the claim does not specify what happens when the first write amount is less than the second write amount, it appears the claim may be met by alternative scenario, because the ‘when’ limitation is operative only ‘when’ the first write amount is larger.]
	As per claim [2, 12], the memory system according to claim 1, wherein
the controller circuit is further configured to change, when the first write amount is larger than the second write amount by the first threshold value or more, the one or more parameters in accordance with rebooting at least a part of the controller circuit (see FIG 7: S702).
[Replacing the eMMC is taken to reboot at least part of the controller circuit to initialize the new memory.]
As per claim [3,13], the memory system according to claim 1, wherein
the controller circuit is further configured to stop a write process performed on the nonvolatile memory when the first write amount is larger than the second write amount by the first threshold value or more (see FIG 7: S702 and [0085]).

the controller circuit is further configured to stop, when the first write amount is larger than the second write amount by the first threshold value or more, the write process performed on the nonvolatile memory in accordance with rebooting at least a part of the controller circuit (see FIG 7: S702).
[Replacing the eMMC is taken to reboot at least part of the controller circuit to initialize the new memory.]
As per claim [5,15], the memory system according to claim 1, wherein the controller circuit is further configured to:
acquire a first data amount which is actually written into the nonvolatile memory in the first period in accordance with one or more write requests of a host device (see FIG 6: S603)
calculate a second data amount which is estimated to be written into the nonvolatile memory in the first period in accordance with the one or more write requests of the host device (see FIG 6: S603); and 
change the one or more parameters when the first data amount is larger than the second data amount by the first threshold value or more (see FIG 7: S701 and [0085]: “writing additional data will disable the data guarantee in the eMMC 112.”) 
[The inequality in FIG 7: S701 maybe expressed as the difference as recited in the limitation, where Dtotal may be expressed as Dotal+DSize2 from FIG 6: 602. In which case the No branch would be taken. Further the claim does not specify what happens when the first write amount is less than the second write amount, it appears the claim may be met by alternative scenario, because the ‘when’ limitation is operative only ‘when’ the first write amount is larger.]
As per claim [7,17], the memory system according to claim 1, wherein the controller circuit is configured to:
acquire a fifth data amount which is actually written into the nonvolatile memory in the first period by performing a first refresh process on blocks storing user data (see FIG 6: S603)
[FIG 6 is taken as cumulative process.] 
calculate a sixth data amount on which the first refresh process is newly needed to be performed in the first period (see FIG 6: S603); and
change the one or more parameter when the fifth data amount is larger than the sixth data amount by the first threshold value or more (see FIG 7: S701 and [0085]: “writing additional data will disable the data guarantee in the eMMC 112.”) 
[The inequality in FIG 7: S701 maybe expressed as the difference as recited in the limitation, where Dtotal may be expressed as Dotal+DSize2 from FIG 6: 602. In which case the No branch would be taken. Further the claim does not specify what happens when the first write amount is less than the second write amount, it appears the claim may be met by alternative scenario, because the ‘when’ limitation is operative only ‘when’ the first write amount is larger.]
	As per claim [10,20],  the memory system according to claim 1, wherein
the controller circuit is further configured to change the one or more parameters when the first write amount is larger than a maximum rewritable amount of the non-volatile memory tolerable in the first period by a second threshold value or more, the second threshold value being different from the first threshold value (see FIG 7: S703)


RESPONSE TO ARGUMENT
The 112 second paragraph rejection is withdrawn. 
The 102(a)(1) rejection of claims under Ryan and 103 rejection of claims over Ryan in view of Gnanasivam, Ryan in view of Miwa are withdrawn. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137